Exhibit 10.25

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between Clear Channel Outdoor
Holdings, Inc. (“CCOH” or “Company”) and Ronald Cooper (“Employee”).

 

1. TERM OF EMPLOYMENT

This Agreement commences December 10, 2009 (“Effective Date”) and shall continue
until terminated by either party in accordance with Section 8 of this Agreement
(the “Employment Period”).

 

2. TITLE AND EXCLUSIVE SERVICES

(a) Title and Duties. Employee’s title is Chief Executive Officer—Clear Channel
Outdoor, Inc.—Americas, and he will perform job duties that are usual and
customary for this position. Employee will report to the Chief Executive Officer
of the Company (the “CEO”) and shall perform such duties on behalf of the
Company as may be assigned by the CEO from time to time. Employee acknowledges
receipt of the Company’s Code of Business Conduct and Ethics and will review and
abide by its terms.

(b) Exclusive Services. Employee shall not be employed or render services
elsewhere during the Employment Period; provided that with advance notice to the
CEO, Employee may participate in educational, welfare, social, religious and
civic organizations and any other activities approved by the CEO, so long as
such activities do not materially and adversely interfere or conflict with
Employee’s performance of his obligations hereunder or conflict in any material
way with the business of the Company. The Company agrees that Employee is and
may remain a member of the Board of Directors of CSG Systems, Inc.

 

3. COMPENSATION AND BENEFITS

(a) Base Salary. Employee shall be paid an annual salary of Seven Hundred
SeventyFive Thousand Dollars ($775,000.00) (“Base Salary”) and is eligible for
annual salary increases commensurate with Company policy.

(b) Vacation. Employee is eligible for vacation days as set forth in the
Employee Guide, which will not be less than 20 days paid vacation per year.

(c) Annual Bonus. Eligibility for an Annual Bonus is based on financial and
performance criteria established by Company and approved in the annual budget,
and will be paid no later than March 15 each calendar year following the year in
which the Annual Bonus was earned. For calendar year 2010 and each calendar year
thereafter during the Employment Period, Employee’s target bonus (the “Target
Bonus”) shall be no less than One Million Dollars ($1,000,000.00), subject to
bonus criteria of 70% Company financial performance-based and 30% MBO-based. The
MBOs for the 2010 calendar year are to be mutually agreed upon with the CEO no
later than March 10, 2010. The Company agrees that no other similarly situated
executive domestic employees of the Company and its domestic affiliates
(including, without limitation, affiliates of CC Media Holdings, Inc. (“CCMH”))
shall be provided a bonus or incentive plan in any year that is on more
favorable terms than that in place for Employee. The payment of any Annual Bonus
shall be subject to Section 19 and shall be within the Short-Term Deferral
period under Section 409A (as defined in Section 19) and applicable regulations
and net of any applicable withholding tax or other deductions required by law or
Company benefit plans.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Benefit Plans. Employee may participate in employee welfare benefit plans in
which other similarly situated employees of the Company and its affiliated
companies may participate, on the same terms as may be applicable to such
similarly situated employees, as such welfare benefit plans are stated in the
Employee Guide. Additionally, Employee shall be eligible for any other benefits,
including fringe benefits, severance benefits in excess of those described in
Section 9 of this Agreement, and any other benefits that do not constitute a
welfare benefit plan, on the same or better terms as any other similarly
situated executive domestic employees of the Company and its domestic affiliates
(including, without limitation, affiliates of CCMH) may receive. Employee
acknowledges receipt of the Employee Guide available on the intercompany website
and will review and abide by its terms.

 

  (e) Expenses.

(i) Subject to Section 19 and required withholding, Company will reimburse
Employee for travel and entertainment related expenses, consistent with past
practices pursuant to Company policy.

(ii) The Company agrees to reimburse Employee for all reasonable expenses
associated with Employee’s commute from the Denver metropolitan area to the
Phoenix metropolitan area (or any other location to which the Company’s
headquarters is relocated) and housing expenses for Phoenix (or such other
location) until no later than August 2012. Employee agrees to relocate from the
Denver metropolitan area to the location of the Company’s headquarters during or
prior to August 2012 and that his failure to so relocate by such date will
constitute a voluntary termination by Employee without Good Cause pursuant to
Section 8(e). Upon Employee’s relocation as contemplated pursuant to this
paragraph, the Company will pay relocation costs associated with such relocation
in accordance with the applicable Company relocation policies.

(f) Equity Compensation. As additional consideration for entering into this
Agreement, Employee shall be granted equity compensation as set forth on Exhibit
A hereto, which grants shall be evidenced by the award agreements attached
hereto as Exhibit B, Exhibit C and Exhibit D.

4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of the
Employee’s employment with the Company, the Company will provide the Employee
with access to certain confidential information, trade secrets, and other
matters which are of a confidential or proprietary nature, including but not
limited to the Company’s customer lists, pricing information, production and
cost data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company
provides on an ongoing basis such Confidential Information as the Company deems
necessary or desirable to aid the Employee in the performance of his duties. The
Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and agrees not to use or disclose such
Confidential Information to anyone outside the Company except to the extent that
(i) the Employee deems such disclosure or use reasonably necessary or
appropriate in connection with performing his duties on behalf of the Company;
(ii) the Employee is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, the Employee shall promptly inform the
Company of such event, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order. Confidential Information shall no longer be deemed
confidential or proprietary at such time as it becomes generally known to and
available for use in the industries in which the Company does business, other
than as a result of any action or inaction by the Employee. The Employee further
agrees that he will not during employment and/or at any time thereafter use such
Confidential Information in competing, directly or indirectly, with the Company.
At such time as the Employee shall cease to be employed by the Company, he will
immediately turn over to the Company all Confidential Information, including
papers, documents, writings, electronically stored information, other property,
and all copies of them, provided to or created by him during the course of his
employment with the Company. This nondisclosure covenant is binding on the
Employee, as well as his heirs, successors, and legal representatives, and will
survive the termination of this Agreement for any reason.



--------------------------------------------------------------------------------

EXECUTION COPY

 

5. NONHIRE OF COMPANY EMPLOYEES. To further preserve the rights of the Company
pursuant to the nondisclosure covenant discussed above, and for the
consideration promised by the Company under this Agreement, during the term of
the Employee’s employment with the Company and for a period of eighteen
(18) months thereafter, regardless of the reason for termination of employment,
the Employee will not, directly or indirectly, (i) hire any current or
prospective employee of the Company, or any subsidiary or affiliate of the
Company (including, without limitation, any current or prospective employee of
the Company within the 6-month period preceding the Employee’s last day of
employment with the Company or within the 18-month period of this covenant) who
worked, works, or has been offered employment by the Company and with respect to
whom Employee had any role, direct or indirect, in recruiting on behalf of the
Company or who was, or would have been, a direct report of Employee in his
position at the Company; (ii) solicit or encourage any such employee to
terminate their employment with the Company, or any subsidiary or affiliate of
the Company; or (iii) solicit or encourage any such employee to accept
employment with any business, operation, corporation, partnership, association,
agency, or other person or entity with which the Employee may be associated.

6. NON-INTERFERENCE. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the term of the Employee’s
employment with the Company and for a period of eighteen (18) months thereafter,
regardless of the reason. for termination of employment, the Employee will not,
directly or indirectly, for the benefit of any Competing Business (determined,
for purposes of this paragraph, without respect to any geographic limitations on
scope that might otherwise apply to such definition for other purposes within
this Agreement), call upon, compete for, solicit, divert, or take away, or
attempt to divert or take away current or prospective customers (including,
without limitation, any customer with whom the Company, or any subsidiary or
affiliate of the Company, (i) has an existing agreement or business
relationship; (ii) has had an agreement or business relationship within the
six-month period preceding the Employee’s last day of employment with the
Company; or (iii) has included as a prospect in its applicable pipeline) of the
Company, or any subsidiary or affiliate of the Company.



--------------------------------------------------------------------------------

EXECUTION COPY

 

7. NON-COMPETITION. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the Employee’s employment with the
Company and for a period of eighteen (18) months thereafter (such eighteen
(18) month period, the “Non-Compete Period”), regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is in the same business as the Company
in any location in which the Company, or any subsidiary or affiliate of the
Company, operates or has plans or has projected to operate during the Employee’s
employment with the Company, including any area within a 50-mile radius of any
such location (a “Competing Business”); for purposes of clarification, Competing
Business does not include any cable TV, broadband or internet company that sells
advertising on any of its electronic or digital formats (but does include such
entities if the entity sells outdoor advertising or radio advertising, excluding
public radio)). The foregoing shall not prohibit the Employee from owning up to
5.0% of the outstanding stock of any publicly held company. Notwithstanding the
foregoing, after the Employee’s employment with the Company has terminated, upon
receiving written permission by the Board of Directors of the Company (the
“Board”), the Employee shall be permitted to engage in such competing activities
that would otherwise be prohibited by this covenant if such activities are
determined in the sole discretion of the Board in good faith to be immaterial to
the operations of the Company, or any subsidiary or affiliate of the Company, in
the location in question.

The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be, enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant may cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific performance, or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).



--------------------------------------------------------------------------------

EXECUTION COPY

 

Should the Employee violate the provisions of this noncompetition covenant, then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which the Employee began such violation until he permanently
ceases such violation.

 

8. TERMINATION

Employment may be terminated by mutual agreement or:

(a) Death. The date of Employee’s death or court-declared presumed death shall
be the termination date.

(b) Disability. Company may terminate employment if Employee is unable to
perform the essential functions of his full-time position for more than 180
consecutive days in any 12 month period, subject to applicable law.

(c) Termination By Company. Company may terminate employment with or without
Cause. “Cause” means Employee’s:

(i) willful misappropriation of or material misrepresentation regarding property
of Company that causes material and demonstrable injury to the Company, whether
monetary or otherwise, but not including customary and de minimis use of Company
property for personal purposes, as determined in discretion of Company;

(ii) willful and unreasonable refusal to follow lawful directives of the CEO;

(iii) felony conviction, plea of nolo contendere for a felony, or other criminal
conduct that has or would result in material and demonstrable injury, whether
monetary or otherwise, to Company’s reputation, including conviction of fraud,
theft, embezzlement, or a crime involving moral turpitude;

(iv) material breach of this Agreement; or

(v) significant violation of Company’s written employment and management
policies that causes material and demonstrable injury, whether monetary or
otherwise, to the Company, including without limitation, violation of sexual or
other harassment policies.

If Company elects to terminate for Cause under (c)(i), (ii), (iv) or (v),
Employee shall have thirty (30) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.

(d) Termination By Employee For Good Cause. Employee may terminate his
employment at any time for “Good Cause,” which is: (i) Company’s failure to
comply with a material term of this Agreement after written notice by Employee
specifying the alleged failure; and Company’s failure to cure within thirty
(30) days after such notice; or (ii) a substantial and unusual increase in
responsibilities and authority without an offer of additional reasonable
compensation as determined by Company in light of compensation for similarly
situated employees; or (iii) a substantial and unusual reduction in
responsibilities or authority. If Employee elects to terminate his employment
for “Good Cause,” Employee must provide Company written notice within thirty
(30) days after Employee’s knowledge of the specific acts or events which give
rise to “Good Cause” (or, if earlier, the date Employee reasonably should have
known of such specific acts or events), after which Company shall have thirty
(30) days to cure. If Company has not cured and Employee elects to terminate his
employment, he must do so within ten (10) days after the end of the cure period.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) Termination By Employee Without Good Cause. Employee may terminate his
employment at any time without “Good Cause” with ninety (90) days advance
written notice to the CEO (which termination of employment with such advance
written notice shall not constitute a breach of this Agreement by Employee), in
which case the Company may terminate Employee’s employment immediately upon or
anytime after receipt of such notice, which termination shall not be a
termination by the Company without Cause, and pay Employee any Base Salary
remaining with respect to such ninety (90) day advance notice period if Employee
signs a Severance Agreement and General Release of claims in a form satisfactory
to Company.

9. COMPENSATION UPON TERMINATION

(a) Death. Upon termination of employment pursuant to Section 8(a), the Company
shall pay to Employee’s designee or, if no person is designated, to Employee’s
estate, (i) Employee’s unpaid Base Salary, if any, less applicable payroll,
taxes and other deductions, that was earned through the termination date but not
otherwise previously paid, which shall be paid within 30 days of the date of
Employee’s termination of employment (“Accrued Base Salary”), (ii) the Annual
Bonus, if any, that Employee earned with respect to the calendar year prior to
the calendar year that includes the termination date (to the extent not paid as
of the date of termination) shall be paid at the time such Annual Bonus is
payable in accordance with Section 3(c), less applicable payroll, taxes and
other deductions (the “Unpaid Prior Year Bonus”), (iii) a pro-rata portion of
the Annual Bonus for the calendar year that includes the termination date (which
proration shall be determined by the Company and payable only as follows: If
Employee’s termination date is between September 1st and December 31st,
Employee’s designee or estate will receive a pro-rata portion of the Annual
Bonus calculated based upon performance as of the termination date as related to
overall performance at the end of the calendar year for which pro-rata portion
of the Annual Bonus Employee shall be eligible only if a bonus would have been
earned by the end of the calendar year and the calculation and payment of the
pro-rata bonus, if any, will be pursuant to the plan in effect during the
calendar year that includes the date of termination) but not later than the
March 15 following the end of such calendar year, less applicable payroll, taxes
and other deductions (the “Pro-Rata Bonus”)and (iv) any payments required under
applicable employee benefit plans. The Company shall have no further obligation
to Employee upon such termination under this Agreement.

(b) Disability. Upon termination of employment pursuant to Section 8(b), the
Company shall pay to Employee, or, in the event of Employee’s legal incapacity,
to the individual who holds a power of attorney on behalf of Employee ( the
“POA”), any Accrued Base Salary and any payments required under applicable
employee benefit plans. In addition, if Employee signs and delivers a Severance
Agreement and General Release of claims in a form satisfactory to the Company
(the “Release”) and such Release is no longer subject to revocation, if
applicable, or if Employee is legally incapacitated, on the date that is sixty
(60) days after the date of Employee’s termination of employment (the “Payment
Date”), then the Company shall pay to Employee or the POA on the Payment Date,
if payable, any (i) Unpaid Prior Year Bonus and/or (ii) any Pro-Rata Bonus.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) Termination By Company For Cause: Upon termination of employment by the
Company for Cause pursuant to Section 8(c), the Company shall pay to Employee
any Accrued Base Salary and any payments required under applicable employee
benefit plans. The Company shall have no further obligation to Employee upon
such termination under this Agreement.

(d) Termination By Company Without Cause or By Employee With Good Cause. Upon
termination of employment by the Company without Cause pursuant to Section 8(c)
and not by reason of disability (within the meaning of Section 8(b)), or upon
termination of employment by Employee for Good Cause pursuant to Section 8(d),
the Company will pay to Employee any Accrued Base Salary and any payments
required under applicable employee benefit plans. In addition, if Employee signs
and delivers the Release to the Company after the date of Employee’s termination
of employment and such Release is no longer subject to revocation, if
applicable, on the Payment Date, then the Company shall pay to Employee a single
lump sum on the Payment Date equal to (less applicable payroll, taxes and other
deductions), (i) one and one-half (1.5) times the sum of (x) Employee’s annual
rate of Base Salary on the date of termination plus (y) the Target Bonus with
respect to the calendar year that includes the date of termination (the
“Severance Payment”), plus, if payable, any (ii) Unpaid Prior Year Bonus and/or
(iii) Pro-Rata Bonus. The Company shall have no further obligation to Employee
upon such termination under this Agreement.

Notwithstanding the foregoing, if Employee violates Section 7 of this Agreement
during the Non-Compete Period, then Employee shall forfeit any right to the
pro-rata portion of the Severance Payment equal to the quotient of (x) the
number of full months remaining in the NonCompete Period after the date such
breach occurs divided by (y) eighteen (18), which quotient shall be multiplied
by (z) the Severance Payment, and Employee shall reimburse such forfeited
pro-rata portion of the Severance Payment to the Company within thirty (30) days
of notice of such violation from the Company. The foregoing shall not affect
Company’s right to enforce the Non-Compete pursuant to Section 7.

(e) Termination By Employee Without Good Cause: Upon termination of employment
by Employee without Good Cause pursuant to Section 8(e), the Company shall pay
any Accrued Base Salary and any payments required under applicable employee
benefit plans. In addition, if Employee signs and delivers the Release after the
date of Employee’s termination of employment and such Release is no longer
subject to revocation, if applicable, on the Payment Date, then the Company
shall pay to Employee on the Payment Date, if payable, any Unpaid Prior Year
Bonus. If the Company terminates Employee’s employment immediately upon or after
receipt of Employee’s notice of termination (such termination by the Company
shall not be deemed a termination by the Company without Cause), the Company
shall also pay any pro-rata Base Salary for the remaining portion of the ninety
(90) day notice advance period as described in Section 8(e) if Employee signs
and delivers the Release after the date of Employee’s termination of employment
and such Release is no longer subject to revocation, if applicable, on the
Payment Date (and pro-rata Base Salary that would otherwise be paid sooner shall
be paid on the earlier of the date such Release becomes irrevocable or the
Payment Date). The Company shall have no further obligation to Employee upon
such termination under this Agreement.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) Nonqualified Deferred Compensation. To the extent that the payment of any
amount under this Section 9 constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 19), any such payment
scheduled to occur during the first sixty (60) days following the termination of
employment shall not be paid until the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto. In addition, if the Employee is deemed on the date of
termination to be a “specified employee” within the meaning of Code
Section 409A(a)(2)(B), any amounts to which Employee is entitled under this
Section 9 that constitute “non-qualified deferred compensation” under Code
Section 409A and would otherwise be payable prior to the earlier of (i) the
6-month anniversary of the Employee’s date of termination and (ii) the date of
the Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Code Section 409A.

 

10. OWNERSHIP OF MATERIALS

Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms.

 

11. LIMITATION ON BENEFITS

Notwithstanding anything to the contrary contained in this Agreement, to the
extent that any of the payments and benefits provided for under this Agreement
or any other agreement or arrangement between the Company and Employee
(collectively, the “Payments”) (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) but for this Section 8(g), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Payments shall be payable either
(i) in full or (ii) as to such lesser amount which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code
(determined in accordance with the reduction of payments and benefits paragraph
set forth below); whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in Employee’s receipt on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless Employee and the Company otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Employee and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely in reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. If any
Payments would be reduced pursuant to the immediately preceding sentence but
would not be so reduced if the stockholder approval requirements of section
280G(b)(5) of the Code are satisfied, the Company shall use its reasonable best
efforts to cause such payments to be submitted for such approval prior to the
event giving rise to such payments.



--------------------------------------------------------------------------------

EXECUTION COPY

 

The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing, first, payments or benefits to be paid in cash hereunder in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order.

 

12. PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.

 

13. GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.

 

14. DEFINITION OF COMPANY

“Company” shall include Clear Channel Communications, Inc., and its past,
present and future divisions, operating companies, subsidiaries, affiliates and
successors in interest.

 

15. LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

16. INDEMNIFICATION

Company shall defend and indemnify Employee for acts committed in the course and
scope of employment on terms no less favorable than those provided within the
Company’s Certificate of Incorporation and By-Laws as of the Effective Date.

 

17. DISPUTE RESOLUTION

 

(a) Injunctive Relief: Employee agrees that irreparable damages to Company may
result from Employee’s breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the nonbreaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.

 

(b) Arbitration: The parties agree that any dispute or claim, including
discrimination or retaliation claims, relating to this Agreement or arising out
of Employee’s employment or termination of employment, shall, upon timely
written request of either party, be submitted to binding arbitration, except
claims regarding: (i) workers’ compensation benefits; (ii) unemployment
benefits; (iii) Company’s employee welfare benefit plans, if the plan contains a
final and binding appeal procedure for the resolution of disputes under the
plan; (iv) wage and hour disputes within the jurisdiction of any state Labor
Commissioner; and (v) issues that could be brought before the National Labor
Relations Board or covered by the National Labor Relations Act. This Agreement
is not intended to prohibit the Employee from filing a claim or communicating
with any governmental agency including the Equal Employment Opportunity
Commission, the National Labor Relations Board or the Department of Labor. The
arbitration shall be conducted in the market in which Employee resides. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) in effect
at the time the claim or dispute arose, unless other rules are agreed upon by
the parties. Unless agreed to in writing, the arbitration shall be conducted by
one arbitrator from AAA or a comparable arbitration service, and who is selected
pursuant to the National Rules for Resolution of Employment Disputes of the AAA,
or other rules as the parties may agree to in writing. Any claims received after
the applicable statute of limitations period shall be deemed null and void. The
arbitrator shall issue a reasoned award with findings of fact and conclusions of
law. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, or to enforce or vacate an arbitration
award. However, in actions seeking to vacate an award, the standard of review to
be applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury, unless state law requires otherwise.
Company will pay the actual costs of arbitration excluding attorneys’ fees.
Unless otherwise provided by law and awarded by the arbitrator, each party will
pay its own attorneys’ fees and other costs.



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

18. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of Company. Employee represents that he is under no disability that would
hinder the performance of his duties.

 

19. SECTION 409A COMPLIANCE

 

(a) It is the intent of the Company and Employee that the payments and benefits
under this Agreement shall comply with Section 409A and applicable regulations
and guidance thereunder (collectively, “Section 409A”) of the Internal Revenue
Code of 1986, as amended, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with Section 409A and the
parties hereto agree to reasonably cooperate and use reasonable best efforts to
effect such compliance.

 

(b) Notwithstanding anything herein to the contrary, a termination of the
Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”

 

(c) To the extent any reimbursements or in-kind benefits under this Agreement
constitute “non-qualified deferred compensation” for purposes of Section 409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

(d) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the Company’s sole discretion.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “non-qualified
deferred compensation” for purposes of Section 409A be subject to offset,
counterclaim or recoupment by any other amount unless otherwise permitted by
Section 409A.



--------------------------------------------------------------------------------

EXECUTION COPY

 

20. MISCELLANEOUS

This Agreement is not effective unless fully executed by all parties, which may
be done in counterparts. This Agreement, including Exhibits A, B, C, and D
hereto, contains the entire agreement of the parties and supersedes any prior
written or oral agreements or understandings between the parties. No
modification shall be valid unless in writing and signed by the parties. The
failure of a party to require performance of any provision of this Agreement
shall not affect the right of such party to later enforce any provision. A
waiver of the breach of any term or condition of this Agreement shall not be
deemed a waiver of any subsequent breach of the same or any other term or
condition. If any provision of this Agreement shall, for any reason, be held
unenforceable, such unenforceability shall not affect the remaining provisions
hereof, except as specifically noted in this Agreement, or the application of
such provisions to other persons or circumstances, all of which shall be
enforced to the greatest extent permitted by law. Company and Employee agree
that the restrictions contained in Section 5, 6, and 7, are reasonable in scope
and duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may to reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5, 6,
or 7, then in addition to all other remedies available to Company, the duration
of these covenants shall be extended for the period of time when Employee began
such violation until he permanently ceases such violation. All provisions of
this Agreement having or contemplated as having continued application from and
after the termination of the Employment Period shall survive and continue in
full force in accordance with their terns notwithstanding the termination of the
Employment Period. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. The headings in
this Agreement are inserted for convenience of reference only and shall not
control the meaning of any provision hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXECUTION COPY

 

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.

EMPLOYEE:

 

/s/ Ronald Cooper

      Date:  

12/10/09

Ronald Cooper      

COMPANY:

 

/s/ Mark P. Mays

    Date:  

12/10/09

Mark P. Mays       Chief Executive Officer       Clear Channel Outdoor Holdings,
Inc.      

 



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

Equity Compensation. As additional consideration for entering into this
Agreement, Employee shall be granted equity compensation as set forth on this
Exhibit A.

 

1) Company Equity. Provided Employee remains employed by the Company on the
applicable dates set forth below, Employee shall be granted (i) 150,000
restricted stock units (“RSUs”) and (ii) an aggregate of 500,000 incentive stock
options and non-qualified stock options (with such options being allocated such
that Employee receives the maximum amount of incentive stock options for which
he may qualify under the Internal Revenue Code of 1986, as amended (“Code”)),
each with respect to the common stock of the Company as follows:

 

  a) On the Effective Date, Employee shall be granted 150,000 RSUs and 300,000
stock options (with such options allocated such that Employee receives the
maximum amount of incentive stock options for which he may qualify under the
Code) pursuant to, and subject to the terms and conditions of, the Company’s
2005 Stock Incentive Plan (the “2005 Plan”), which grant shall be evidenced by
the award agreements attached hereto as Exhibit B and Exhibit C.

 

  b) On each of the first, second and third anniversaries of the Effective Date,
Employee shall be granted an aggregate of 66,667 incentive stock options and
non-qualified stock options (with such Additional Company Options being
allocated such that Employee receives the maximum amount of incentive stock
options for which he may qualify under the Code) pursuant to, and subject to the
terms and conditions of, the 2005 Plan, each such grant shall be evidenced by
the award agreement attached hereto as Exhibit C.

 

2) CCMH Equity. On the Effective Date, Employee shall be granted 165,000 stock
options with respect to the common stock of CCMH, a parent of the Company under
Treas. Reg. § 1.424-1(f)(1) as of the Effective Date, at an exercise price equal
to $36 per share (with such options allocated such that Employee receives the
maximum amount of incentive stock options for which he may qualify under the
Code), which option grant has been approved by the board of directors of CCMH,
pursuant to, and subject to the terms and conditions of, the Clear Channel 2008
Executive Incentive Plan, which grant shall be evidenced by the award agreement
attached hereto as Exhibit D.



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

  Grantee:      Ronald Cooper   Date of Grant:      December 10, 2009    

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of this
day of December 10, 2009 (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and Ronald Cooper (the
“Grantee”), evidences the grant by the Company of an award of restricted stock
units (the “Award”) to the Grantee on such date and the Grantee’s acceptance of
the Award in accordance with the provisions of the Clear Channel Outdoor
Holdings, Inc. 2005 Stock Incentive Plan, as amended and restated (the “Plan”).
All capitalized terms not defined herein shall have the meaning ascribed to them
as set forth in the Plan. The Company and the Grantee agree as follows:

 

  1. Grant of Award. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Grantee the Award, giving the Grantee
the conditional right to receive 150,000 shares of Common Stock of the Company
(the “Shares”).

 

  2. Vesting. Except as otherwise provided in this Agreement, the Award will
vest with respect to 25% of the Shares of covered hereby on the first
anniversary of the Grant Date, as to an additional 25% of the Shares covered
hereby on the second anniversary of the Grant Date, as to an additional 25% of
the Shares covered hereby on the third anniversary of the Grant Date, and as to
an additional 25% of the Shares covered hereby on the fourth anniversary of the
Grant Date (each a “Vesting Date”); provided, that, the Grantee is still
employed by the Company on each such Vesting Date.

 

  3. Payment of Award. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
calendar year following the calendar year in which such vesting occurs), issue
(if necessary) and transfer to the Grantee the Shares with respect to such
vested portion of the Award, and shall deliver to the Grantee or have deposited
in the Grantee’s brokerage account with the Administrator such Shares, at the
Grantee’s election either electronically or represented by a certificate or
certificates therefor, registered in the Grantee’s name. No Shares will be
issued pursuant to this Award unless and until all legal requirements applicable
to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Company.

 

  4. Termination of Employment.

 

  a. If the Grantee’s employment is terminated by the Company without Cause or
by the Grantee for Good Cause, this Award shall automatically vest in full. For
purposes of this section, each of “Cause” and “Good Cause” shall have the same
meanings as given to such terms in the employment agreement between the Grantee
and the Company dated as of December 10, 2009, as amended from time to time (the
“Employment Agreement”).



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

  b.

If the termination of the Grantee’s employment is for any other reason, the then
unvested portion of the Award shall be immediately forfeited without
consideration. The Grantee’s status as an employee shall not be considered
terminated in the case of a leave. of absence agreed to in writing by the
Company (including, but not limited to, military and sick leave); provided,
that, such leave is for a period of not more than three months or re-employment
upon expiration of such leave is guaranteed by contract or statute.

 

  c. Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2 and 6 of this Agreement:

 

  i. If Grantee has been terminated for Cause, then the unvested portion of the
Award shall be forfeited without consideration.

 

  ii. If Grantee has been terminated for Cause or it has been determined by the
Committee that Grantee has violated the provisions of any of Sections 4, 5, 6,
or 7 of the Employment Agreement within the one (1) year period immediately
following the vesting of any portion of the Award, the Grantee agrees that
he/she will repay to the Company any gain realized on the vesting of such
portion of the Award (such gain to be valued as of the relevant Vesting Date(s)
based on the Fair Market Value of the Shares vesting on the relevant Vesting
Date). Such repayment obligation will be effective as of the date specified by
the Committee. Any repayment obligation must be satisfied in cash or at
Grantee’s option, in shares of Common Stock having a Fair Market Value equal to
the gain realized upon vesting of such portion of the Award. The Company is
specifically authorized to off-set and deduct from any other payments, if any,
including, without limitation, wages, salary or bonus, that it may owe the
Grantee to secure the repayment obligations herein contained.

The determination of whether the Grantee has been terminated for Cause or has
violated the provisions of any of Sections 4, 5, 6 or 7 of the Employment
Agreement shall be determined by the Committee in good faith and in its sole
discretion. The provisions of Section 4(e) shall have no effect following a
Change in Control (as defined herein).

 

  d. The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

 

  5. Change in Control. Upon the occurrence of a Change in Control (as defined
herein) of either the Company or CC Media Holdings, Inc. (“CCMH”), this Award
shall become immediately fully vested. For the purposes hereof, the term “Change
in Control” (i) with respect to the Company shall mean a transaction or series
of transactions that constitutes an “Exchange Transaction” within the meaning of
the Plan or such other event involving a change in ownership or control of the
business or assets of the Company as the Board, acting in its sole discretion,
may determine and (ii) with respect to CCMH shall have the same meaning given to
such term in the stock option agreement dated as of December 10, 2009 between
CCMH and the Grantee with respect to CCMH options granted to the Grantee as of
such date. For the avoidance of doubt, for purposes of clause (i) above, the
determination of whether a transaction or series of transactions constitutes an
Exchange Transaction within the meaning of the Plan shall be determined by the
Board, acting in its sole discretion.



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

  6. Withholding. The Grantee agrees that no later than each Vesting Date, the
Grantee shall pay to the Administrator (or at the option of the Company, to the
Company) such amount as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred with respect to
the portion of the Award vesting on such Vesting Date. The Grantee may elect to
pay to the Administrator (or at the option of the Company, to the Company) an
amount equal to the amount of the taxes which the Company shall be required to
withhold by delivering to the Administrator (or at the option of the Company, to
the Company), cash, a check or at the option of the Grantee, shares of Common
Stock having a Fair Market Value equal to the amount of the withholding tax
obligation as determined by the Company.

 

  7. Rights as a Stockholder. No Shares shall be issued under this Award until
payment of the applicable tax withholding obligations have been satisfied or
provided for to the satisfaction of the Company, and the Grantee shall have no
rights as a stockholder with respect to any Shares covered by this Award until
such shares are duly and validly issued by the Company to or on behalf of the
Grantee.

 

  8. Non-Transferability. This Award is not assignable or transferable except
upon the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

 

  9: Limitation of Rights. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

 

  10. Restrictions on Transfer. The Grantee agrees, by acceptance of this Award,
that, upon issuance of any Shares hereunder, that, unless such Shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such Shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Grantee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to the issuance or transfer of Shares pursuant to this Award to
comply with any law or regulation of any governmental authority.



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

  11. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

  12. Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

  13. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

  14. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:  

 

Name: Mark P. Mays Title: Chief Executive Officer

Dated:

 

Acknowledged and Agreed

 

Name: Ronald Cooper Address of Principal Residence:



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

  Optionee:      Ronald Cooper   Date of Grant:      December 10, 2009    

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

INCENTIVE STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of this day of
December 10, 2009 (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and Ronald Cooper (the
“Optionee”), evidences the grant by the Company of an Option to purchase a
certain number of shares of the Company’s common stock, $.0l par value (the
“Common Stock”) to the Optionee on such date and the Optionee’s acceptance of
this Option (as defined below) in accordance with the provisions of the Clear
Channel Outdoor Holdings, Inc. 2005 Stock Incentive Plan, as amended and
restated (the “Plan”). All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan. The Company and the Optionee
agree as follows:

 

  1. Grant of Option. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Optionee an option (this “Option”)
to purchase 300,000 shares of Common Stock (the “Option Shares”) from the
Company at the price per share of $9.03 (the “Option Price”).

 

  2. Limitations on Exercise of Option. Except as otherwise provided in this
Agreement, this Option will vest and become exercisable with respect to 25% of
the shares of Common Stock covered hereby on the first anniversary of the Grant
Date, as to an additional 25% of the shares of Common Stock covered hereby on
the second anniversary of the Grant Date, as to an additional 25% of the shares
of Common Stock coveted hereby on the third anniversary of the Grant Date, and
as to an additional 25% of the shares of Common Stock covered hereby on the
fourth anniversary of the Grant Date (each, a “Vesting Date”); provided, that,
the Optionee is still employed by the Company on each such Vesting Date.

 

  3. Term of this Option. Unless sooner terminated in accordance herewith or in
the Plan, this Option shall expire on the tenth anniversary of the Grant Date
(“Final Exercise Date”).

 

  4. Method of Exercise.

 

  a, The Optionee may exercise this Option, from time to time, to the extent
then exercisable, by contacting the Company’s outside Plan administrator (the
“Administrator”) and following the procedures established by the Administrator.
The Option Price of this Option may be paid in cash or by certified or bank
check or in any other manner the Compensation Committee of the Company’s Board
of Directors (the “Committee”), in its discretion, may permit, including,
without limitation, (i) the delivery of previously-owned shares, (ii) by a
combination of a cash payment and delivery of previously-owned shares, or
(iii) pursuant to a cashless exercise program established and made available
through a registered broker-dealer in accordance with applicable law. In
addition to the methods of payment otherwise permitted by the Plan, the
Committee shall, at the election of the Optionee, hold back shares from an
Option having a Fair Market Value equal to the exercise price in payment of the
Option exercise price.



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

 

  b. At the time of exercise, the Optionee shall pay to the Administrator (or at
the option of the Company, to the Company) such amount as the Company deems
necessary to satisfy its obligation to withhold federal, state or local income
or other taxes incurred by reason of the exercise of this Option. The Optionee
may elect to pay to the Administrator (or at the option of the Company, to the
Company) an amount equal to the amount of the taxes which the Company shall be
required to withhold by delivering to the Administrator (or at the option of the
Company, to the Company), cash, a check or at the sole discretion of the
Company, shares of Common Stock having a Fair Market Value equal to the amount
of the withholding tax obligation as determined by the Company.

 

  5. Issuance of Shares. Except as otherwise provided in the Plan, as promptly
as practical after receipt of notification of exercise and full payment of the
Option Price and any required income tax withholding, the Company shall issue
(if necessary) and transfer to the Optionee the number of Option Shares with
respect to which this Option has been so exercised, and shall deliver to the
Optionee or have deposited in the Optionee’s brokerage account with the
Administrator such Option Shares, at the Optionee’s election either
electronically or represented by a certificate or certificates therefor,
registered in the Optionee’s name.

 

  6. Termination of Employment.

 

  a. If the Optionee’s termination of employment is due to death, this Option
shall automatically vest and become immediately exercisable in full and shall be
exercisable by the Optionee’s designated beneficiary, or, if none, the person(s)
to whom the Optionee’s rights under this Option are transferred by will or the
laws of descent and distribution for one year following such termination of
employment (but in no event beyond the Final Exercise Date), and shall
thereafter terminate.

 

  b. If the Optionee’s termination of employment is due to Disability (as
defined herein), the Optionee shall be treated, for purposes of this Agreement
only, as if his/her employment continued with the Company for the lesser of
(i) five years or (ii) the Final Exercise Date and this Option will continue to
vest and remain exercisable during such period (the “Disability Vesting
Period”). Upon expiration of the Disability Vesting Period, this Option shall
automatically terminate; provided, that, if the Optionee should die during such
period, this Option shall automatically vest and become immediately exercisable
in full and shall be exercisable by the Optionee’s designated beneficiary, or,
if none, the person(s) to whom the Optionee’s rights under this Option are
transferred by will or the laws of descent and distribution for one year
following such death (but in no event beyond the teini of the Option), and shall
thereafter terminate. For purposes of this section, “Disability” shall have the
same meaning as in the Employment Agreement.



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

 

  c. If the termination of the Optionee’s employment is for Cause (as defined
herein), this Option shall terminate upon such termination of employment,
regardless of whether this Option was then exercisable. For purposes of this
section and Section 6(d), “Cause” shall have the same meaning as set forth in
the Employment Agreement.

 

  d. If the Optionee’s employment is terminated by the Company without Cause or
by the Optionee for Good Cause after August 31 of a calendar year, a pro-rata
portion of the unvested Option that would have vested on the Vesting Date (as
defined in Section 2 herein) during the calendar year that includes the date of
termination shall become vested by multiplying the number of Options that would
have vested prior to such December 31 by a fraction, the numerator of which is
equal to the number of days elapsed during the calendar year that includes the
Optionee’s date of employment termination and the denominator of which is 365.
For purposes of this section, “Good Cause” shall have the same meaning as set
forth in the Employment Agreement.

 

  e. In the event of a termination of the Optionee’s employment for any other
reason not described above, the unvested portion of the Option, if any, shall
terminate on the date of Optionee’s termination of employment and the vested
portion of this Option shall be exercisable for a period of ninety (90) days
following such termination of employment or service (but in no event beyond the
term of the Option), and shall thereafter terminate. The Optionee’s status as an
employee shall not be considered terminated in the case of a leave of absence
agreed to in writing by the Company (including, but not limited to, military and
sick leave); provided, that, such leave is for a period of not more than three
months or reemployment upon expiration of such leave is guaranteed by contract
or statute.

 

  f. Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2 and 6 of this Agreement.

 

  i. If Optionee has been terminated for Cause, then this Option shall be
cancelled and cease to be exercisable (whether or not then vested).

 

  ii. If Optionee has been terminated for Cause or it is determined by the
Committee that Optionee has violated the provisions of any of Sections 4, 5, 6
or 7 of the Employment Agreement within the one (1) year period immediately
following the exercise of any Option granted under this Agreement, the Optionee
agrees that he/she will repay to the Company any gain realized on the exercise
of such Option (such gain to be valued as of the relevant exercise date(s)).
Such repayment obligation will be effective as of the date specified by the
Committee. Any repayment obligation must be satisfied in cash or, at Optionee’s
discretion, in shares of Common Stock having a Fair Market Value equal to the
gain realized upon exercise of the Option. The Company is specifically
authorized to off-set and deduct from any other payments, if any, including,
without limitation, wages, salary or bonus, that it may owe the Optionee in
order to secure the repayment obligations herein contained.



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

The determination of whether the Optionee has been terminated for Cause or has
violated the provisions of any of Sections 4, 5, 6 or 7 of the Employment
Agreement shall be determined by the Committee in good faith and in its sole
discretion. The provisions of Section 6(f) shall have no effect following a
Change in Control (as defined herein).

 

  g. The term “Company” as used in this Agreement with reference to the
employment of the Optionee shall include the Company and its parent and
subsidiaries, as appropriate.

 

  7.

Change in Control. Upon the occurrence of a Change in Control (as defined
herein) of either the Company or CC Media Holdings, Inc. (“CCMH”), this Option
shall become immediately vested and exercisable in full subject to Section 11 of
the Plan; provided that in the event of a Change in Control in which the
shareholders of the. Company receive as merger consideration common stock of a
non-public company, the Optionee shall be permitted, but not required, to
exchange his Option (or be granted a substituted option) to acquire shares of
common stock of the acquirer (any such exchange or substitution shall be made in
compliance with Section 409A and Section 422 of the Code, as applicable), or, in
lieu thereof, to exercise his Option and to cause the Company to redeem the
shares of stock received upon exercise coincident with such transaction (such
redemption shall be on the same basis as if Optionee had participated in such
transaction as a stockholder). For the purposes hereof, the term “Change in
Control” (i) with respect to the Company shall mean a transaction or series of
transactions that constitutes an “Exchange Transaction” within the meaning of
the Plan or such other event involving a change in ownership or control of the
business or assets of the Company as the Board, acting in its sole discretion,
may determine and (ii) with respect to CCMH shall have the same meaning given to
such term in the stock option agreement dated as of December 10, 2009 between
CCMH and the Optionee with respect to CCMH options granted to the Optionee as of
such date. For the avoidance of doubt, for purposes of clause (i) above, the
determination of whether a transaction or series of transactions constitutes an
Exchange Transaction within the meaning of the Plan shall be determined by the
Board, acting in its sole discretion.

 

  8. Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of this Option until payment of the exercise price and
the applicable tax withholding obligations have been satisfied or provided for
to the satisfaction of the Company, and the Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until such shares
are duly and validly issued by the Company to or on behalf of the Optionee.



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

 

  9. Non-Transferability. This Option is not assignable or transferable except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or by the laws of descent and distribution. During an Optionee’s lifetime,
this Option may be exercised, only by the Optionee or the Optionee’s guardian or
legal representative.

 

  10. Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of his employment
with the Company, or interfere in any way with the right of the Company at any
time to terminate such employment or to increase or decrease, or otherwise
adjust, the compensation and/or other terms and conditions of the Optionee’s
employment.

 

  11. Restrictions on Transfer. The Optionee agrees, by acceptance of this
Option, that, upon issuance of any shares hereunder, that, unless such shares
are then registered under applicable federal and state securities laws,
(i) acquisition of such shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Optionee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of this Option or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Optionee shall be addressed to the Optionee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

  13. Incorporation of Plan by Reference. This Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Option shall in all respects be interpreted in accordance with the Plan.
The Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

  14. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

  15. Tax Status of Option. This Option is intended to be, to the maximum extent
permissible under Section 422(d) of the Code, an incentive stock option within
the meaning of Section 422 of the Code.



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

 

  16. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.  

 

By:   Name:   Title:

Dated:

 

Acknowledged and Agreed

 

Name: Ronald Cooper

Address of Principal Residence:

 



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

EXECUTIVE OPTION AGREEMENT

Optionee: Ronald Cooper

This Option and any securities issued upon exercise of this Option are subject
to restrictions on transfer and requirements of sale and other provisions as set
forth below.

CC MEDIA HOLDINGS, INC.

INCENTIVE STOCK OPTION AGREEMENT

This stock option (the “Option”) is granted by CC Media Holdings, Inc., a
Delaware corporation (the “Company”), to the Optionee, pursuant to the Company’s
2008 Executive Incentive Plan (as amended from time to time, the “Plan”). For
the purpose of this Executive Option Agreement (the “Agreement”), the “Grant
Date” shall mean December 10, 2009.

1. Grant of Option. The Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan, 165,000 shares of Class A Common Stock,
par value $.001 per share (the “Shares”) from the Company at the price per share
of $36.

The Option evidenced by this Agreement is intended to qualify, to the maximum
extent permissible under Section 422(d) of the Code, as an incentive stock
option under Section 422 of the Code.

 

  2. Vesting.

(a) During Employment. During the Optionee’s Employment, this Option shall vest
and become exercisable with respect to 25% of the Option on each of the first,
second, third, and fourth anniversaries of the Grant Date.

(b) Termination of Employment. Subject to Section 2(c) below, automatically and
immediately upon the cessation of Employment, all outstanding and unvested
Options shall terminate, and the vested portion shall be exercisable as
described in Section 3 below.

(c) Change in Control. Notwithstanding any other provision of this Section 2, in
the event of a Change of Control, 100% of the then outstanding and unvested
Options shall become eligible to vest and shall vest and become exercisable in
full in accordance with Section 3(a) below.

Notwithstanding the foregoing (but subject to any contrary provision of this
Agreement or any other written agreement between the Company and the Optionee
with respect to vesting and termination of Awards granted under the Plan), no
Options shall vest or shall become eligible to vest on any date specified above
unless the Optionee is then, and since the Grant Date has continuously been, an
Employee.

 

1



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. In addition to
the methods of payment otherwise permitted by the Plan, the Administrator shall,
at the election of the Optionee, hold back Shares from an Option having a Fair
Market Value equal to the exercise price in payment of the Option exercise
price. The latest date on which this Option may be exercised (the “Final
Exercise Date”) is the date which is the tenth anniversary of the Grant Date,
subject to earlier termination in accordance with the terms and provisions of
the Plan and this Agreement. Notwithstanding the foregoing, and subject to the
provisions of Section 2(c) above, the following rules will apply if the
Optionee’s Employment ceases:

(a) any portion of this Option held by the Optionee immediately prior to the
termination of the Optionee’s Employment by reason of a termination by the
Company without Cause or by the Optionee with Good Cause, to the extent then
vested and exercisable, will remain exercisable for the shorter of (i) a period
of 90 days or (ii) the period ending on the Final Exercise Date, and will
thereupon terminate; and

(b) any portion of this Option held by the Optionee immediately prior to the
termination of the Optionee’s Employment by reason of death or Disability, to
the extent then vested and exercisable, will remain exercisable for the shorter
of (i) the one year period ending with the first anniversary of the Optionee’s
death or Disability, as the case may be, or (ii) the period ending on the Final
Exercise Date, and will thereupon terminate.

4. Withholding. No Shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes. The Administrator may, in its sole
discretion, hold back Shares otherwise receivable upon, exercise of the Option
or permit an Optionee to tender previously owned shares of Stock in satisfaction
of tax withholding requirements (but not in excess of the applicable minimum
statutory withholding rate).

5. Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.

 

  6. Restrictions on Shares.

(a) Transferability of Shares. Except as provided in this Section 6, no Transfer
of Shares received upon exercise of the Option (“Received Shares”) by the
Optionee is permitted:

(i) Permitted Transferees. The Optionee may Transfer any and all Received Shares
to a Permitted Transferee, provided that such Permitted Transferee shall become
a party to and subject to the terms and conditions of this Agreement. Prior to
the initial Transfer of any Received Shares to a given Permitted Transferee
pursuant to this Section 6(a) and as a condition thereto, the Permitted
Transferee shall execute a written agreement in a form provided by the Company
under which such Permitted Transferee shall become subject to all provisions of
this Agreement to the extent applicable to the Received Shares, including
without limitation Sections 6, 7, and 11.

 

2



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

(ii) Public Transfers. After the third anniversary of the closing of a Qualified
Public Offering, the Optionee may Transfer any or all Received Shares to the
public pursuant to Rule 144 under the Securities Act of 1933, as amended (“Rule
144”).

(iii) Sale Rights on Termination Due to Death or Disability. Upon the Optionee’s
termination of Employment due to death or Disability, the Optionee and his or
her Permitted Transferees will have the right, subject to Sections 6(a)(v) and
6(a)(vi), to sell to the public pursuant to Rule 144 at any time during the
one-year period following the effective date of such termination all or any
portion of the Received Shares, notwithstanding that such a Transfer might not
otherwise then be permitted by Section 6(a)(ii).

(iv) Release of Received Shares. If prior to the third anniversary of the
closing of a Qualified Public Offering, any Investor makes a Transfer of its
Equity Shares to any Person (other than a Transfer to any other Investor or
Sponsor or to any of the respective Affiliates or Affiliated Funds of any such
Investor or Sponsor), then the Optionee will be permitted to Transfer, pursuant
to Rule 144, that portion of the Optionee’s Received Shares that bears the same
proportion to the total number of Shares with respect to which this Option is
then vested and exercisable and Received Shares then owned by the Optionee as
the number of Equity Shares that were Transferred by such Investor bears to the
total number of Equity Shares that were owned by all Investors immediately prior
to such Transfer.

(v) Legal Restrictions; Other Restrictions. The restrictions on Transfer
contained in this Agreement, including those specified in this Section 6, are in
addition to any prohibitions and other restrictions on transfer arising under
any applicable laws, rules or regulations, and the Optionee may not Transfer
Received Shares to any other Person unless the Optionee first takes all
reasonable and customary steps, to the reasonable satisfaction of the Company,
to ensure that such Transfer would not violate, or be reasonably expected to
restrict or impair the respective business activities of the Company or any of
its subsidiaries under, any applicable laws, rules or regulations, including
applicable securities, antitrust or U.S. federal communications laws, rules and
regulations. The restrictions on Transfer contained in this Agreement are in
addition to any other restrictions on Transfer to which the Optionee may be
subject, including any restrictions on Transfer contained in the Company’s
certificate of incorporation (including restrictions therein relating to federal
communications laws), or any other agreement to which the Optionee is a party or
is bound or any applicable lock-up rules and regulations of any national
securities exchange or national securities association.

 

3



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

(vi) Impermissible Transfers. Any Transfer of Received Shares not made in
compliance with the terms of this Section 6 shall be null and void ab initio,
and the Company shall not in any way give effect to any such Transfer.

(vii) Period. Upon the occurrence of a Change of Control, all the Transfer
restrictions of this Section 6 shall terminate.

(b) Drag Rights.

(i) Sale Event Drag Along. If the Company notifies the Optionee in writing that
it has received a valid Drag Along Sale Notice (as defined in the Stockholders
Agreement) pursuant to the Stockholders Agreement and that Capital IV has
informed the Company that it desires to have the Optionee participate in the
transaction that is the subject of the Drag Along Sale Notice, then the Optionee
shall be bound and obligated to Transfer in such transaction the percentage of
the aggregate number of Shares with respect to which this Option is then vested
and exercisable and Received Shares then held by the Optionee that, the Company
notifies the Optionee is equal to the percentage of Equity Shares held by the
Sponsors and their Affiliates that the Sponsors and Affiliates are transferring
in such transaction, on the same terms and conditions as the Sponsors and their
Affiliates with respect to each Equity Share Transferred. With respect to a
given transaction that is the subject of a Drag Along Notice, the Optionee`s
obligations under this Section 6(b) shall remain in effect until the earlier of
(1) the consummation of such transaction and (2) notification by the Company
that such Drag Along Sale Notice has been withdrawn.

(ii) Waiver of Appraisal. Rights. The Optionee agrees not to demand or exercise
appraisal rights under Section 262 of the Delaware General Corporate Law, as
amended, or otherwise with respect to any transaction subject to this
Section 6(b), whether or not such appraisal rights are otherwise available.

(iii) Further Assurances, The Optionee shall take or cause to be taken all such
actions as requested by the Company or Capital IV in order to consummate any
transaction subject to this Section 6(b) and any related transactions, including
but not limited to the exercise of vested Options and the execution of
agreements and other documents requested by the Company.

(iv) Period. The foregoing provisions of this Section 6(b) shall terminate upon
the occurrence of a Change of Control.

(c) Lock-Up. The Optionee agrees that in connection with a Public Offering, upon
the request of the Company or the managing underwriters(s) of such Public
Offering, the Optionee will not Transfer, make any short sale of, loan, grant
any option for the purchase of, pledge, enter into any swap or other arrangement
that transfers any of the economic ownership, or otherwise encumber or dispose
of the Option or any portion thereof or any of the Received Shares for such
period as the Company or such managing underwriter(s), as the case may be, may
request, commencing on the effective date of the registration statement relating
to such Public Offering and continuing for not more than 90 days (or 180 days in
the case of any Public Offering up to and including the Qualified Public
Offering), except with the prior written consent of the Company or such managing
underwriter(s), as the case may be. The Optionee also agrees that he or she will
sign a “lock up” or similar arrangement in connection with a Public Offering on
terms and conditions that the Company or the managing underwriter(s) thereof
deems necessary or desirable.

 

4



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

7. Grant of Proxy. To the extent permitted by law, the Optionee hereby grants to
Capital IV an irrevocable proxy coupled with an interest, with full power of
substitution, to vote such Optionee’s Received Shares as Capital IV sees fit on
all matters related to (i) the election of members of the Board, (ii) any
transaction subject to Section 6(b) herein or (iii) any amendment to the
Company’s certificate of incorporation to increase the number of shares of
common stock authorized thereunder. Such proxy shall be valid and remain in
effect until the earlier of (1) the occurrence of a Change of Control and
(2) with respect to any particular matter, the latest date permitted by
applicable law.

8. Change of Control. In the event of a Change of Control in which the
shareholders of the Company receive as merger consideration common stock of a
non-public company, the Optionee shall be permitted, but not required, to
exchange his Option (or be granted a substituted option) to acquire shares of
common stock of the acquirer (any such exchange or substitution shall be made in
compliance with Section 409A and Section 422 of the Code, as applicable), or, in
lieu thereof, to exercise his Option and to cause the Company to redeem the
shares of stock received upon exercise coincident with such transaction (such
redemption shall be on the same basis as if Optionee had participated in such
transaction as a stockholder).

9. Status Change. Upon the termination of the Optionee’s Employment, this Option
shall continue or terminate, as and to the extent provided in the Plan and this
Agreement.

10. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

11. Non-Competition, Non-Solicitation, Non-Disclosure. In the event of a breach
by Employee of Section 4, 5, 6 or 7 of Optionee’s Employment Agreement (without
the advance written consent of the Company) that occurs . during the period
following termination of employment, the Company may require that (i) the
Optionee sell to the Company Received Shares then held by the Optionee for a
purchase price equal to the aggregate exercise price of the Options and (ii) the
Optionee remit or deliver to the Company (1) the amount of any gain realized
upon the sale of any Received Shares, and (2) any consideration received upon
the exchange of any Received Shares (or the extent that such consideration was
not received in the form of cash, the cash equivalent thereof valued at the time
of the exchange). The Company shall have the right to offset, against any Shares
and any cash amounts due to the Optionee under or by reason of Optionee’s
holding this Option, any amounts to which the Company is entitled as a result of
Optionee’s violation of the terms of any non-competition, non-solicitation or
nondisclosure agreement with the Company or Optionee’s breach of any duty to the
Company. Accordingly, Optionee acknowledges that (i) the Company may withhold
delivery of Shares, (ii) the Company may place the proceeds of any sale or other
disposition of Shares in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow. The Optionee acknowledges and agrees that the calculation of damages
from a breach of an agreement with the Company or of any duty to the Company
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. The Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.

 

5



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

12. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Agreement. In the event of
any conflict between the terms of the Plan and this Agreement, the terms of this
Agreement shall control.

13. Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan, and, as used herein, the following terms shall have the meanings
set forth below:

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this Agreement, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this Agreement, none of the Company or any of its
subsidiaries will be considered an Affiliate of any Sponsor or any of their
respective Affiliates or Affiliated Funds.

“Affiliated Fund” means, with respect to any specified Person, (a) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (b) any partnership, limited liability company or other legal entity
controlled (i) jointly by the Sponsors and/or their respective Affiliates or
(ii) individually by a single Sponsor and/or its Affiliates, in each case
(i) and (ii) that is formed to invest directly or indirectly in the Company.

“Capital IV” means Clear Channel Capital IV, LLC, a Delaware limited liability
company formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

 

6



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

“Capital V” means Clear Channel Capital V, L.P., a Delaware limited partnership
formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Cause” shall have the same meaning given to such term in the Optionee’s
Employment Agreement.

“Change of Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any stock sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in
excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined the
Securities Exchange Act of 1934, as amended and the rules thereunder), other
than the Sponsors and their respective Affiliated Funds and Affiliates (or a
group of Persons that includes such Persons); or (c) a sale of all or
substantially all of the assets of the Company to any Person and the
“affiliates” or “associates” of such Person (or a group of Persons acting in
concert), other than the Sponsors and their respective Affiliated Funds and
Affiliates (or a group of Persons that includes such Persons).

“Disability” (a) has the meaning given to such term in the Optionee’s Employment
Agreement then in effect, if any, between the Optionee and the Company or any of
its subsidiaries, or (b) if there is no such term in such employment agreement
or there is no such employment agreement then in effect, means the disability of
an Optionee during his or her Employment through any illness, injury, accident
or condition of either a physical or psychological nature as a result of which,
in the judgment of the Board, he or she is unable to perform substantially all
of his or her duties and responsibilities, notwithstanding the provision of any
reasonable accommodation, for 6 consecutive months during any period of 12
consecutive months.

“Employment Agreement” means the employment agreement between the Optionee and
the Company dated December 10, 2009, as amended from time to time.

“Equity Shares” means Shares as such term is used in the Stockholders Agreement.

“Good Cause” shall have the same meaning given to such term in the Optionee’s
Employment Agreement.

“Investors” means Capital IV and Capital V and their “Permitted Transferees,” as
defined in the Stockholders Agreement.

“Investor Shares” means Equity Shares of any type held by the Investors and
shall include any stock, securities or other property or interests received by
the Investors in respect of Equity Shares in connection with any stock dividend
or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spinoff,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital stock occurring after the date of issuance.

 

7



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

“Members of the Immediate Family” means, with respect to an individual, each
spouse or child or other descendant of such individual, each trust created
solely for the benefit of one or more of the aforementioned persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned persons in his or her capacity as such custodian or guardian.

“Permitted Transferee” means (a) the Optionee’s estate, executors,
administrators, personal representatives, heirs, legatees or distributees, in
each case acquiring the Received Shares in question pursuant to the will or
other instrument taking effect at death of such Optionee or by applicable laws
of descent and distribution, or (b) a trust, private foundation or entity formed
for estate planning purposes for the benefit of the Optionee and/or any of the
Members of the Immediate Family of such Optionee. In addition, the Optionee
shall be a Permitted Transferee of the Optionee’s Permitted Transferees.

“Public Offering” means a public offering and sale of shares of common stock of
the Company, for cash pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

“Qualified Public Offering” means the first underwritten Public Offering after
the Grant Date pursuant to an effective registration statement (other than on
Form S-4, S-8 or a comparable form) in connection with which the Company or any
of the Sponsors or their respective Affiliates or Affiliated Funds receives sale
proceeds therefrom.

“Sponsors” shall mean Bain Capital (CC) IX L.P. and Thomas H. Lee Equity Fund
VI, L.P.

“Stockholders Agreement” means the Stockholders Agreement, dated as of July 29,
2008, as amended from time to time, by and among the Company, BT Triple Crown
Merger Co., Inc. and other stockholders of the Company who from time to time may
become parties thereto.

“Transfer” means any sale, pledge, assignment, encumbrance, distribution or
other transfer or disposition of shares or other property to any other Person,
whether directly, indirectly, voluntarily, involuntarily, by operation of law,
pursuant to judicial process or otherwise.

14. General. For purposes of this Option and any determinations to be made by
the Administrator or Committee, as the case may be, hereunder, the
determinations by the Administrator or Committee, as the case may be, shall be
binding upon the Optionee and any transferee.

[Signature Page Follow

 

8



--------------------------------------------------------------------------------

EXHIBIT D TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CC MEDIA HOLDINGS, INC. By:  

 

Dated:

 

Acknowledged and Agreed

 

Ronald Cooper Address of Principal Residence

 